DISMISS; and Opinion Filed February 3, 2015.




                                          S
                                Court of Appeals
                                                 In The


                         Fifth District of Texas at Dallas
                                       No. 05-14-00292-CV

                      IN THE INTEREST OF S.H. AND G.H., Children

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-09-17707

                              MEMORANDUM OPINION
                           Before Justices Lang, Stoddart, and Schenck
                                   Opinion by Justice Schenck
       Appellant’s brief in this case is overdue. By postcard dated September 19, 2015, we

notified appellant the time for filing his brief had expired. We directed appellant to file both his

brief and an extension motion within ten days. We cautioned appellant that failure to file a brief

and an extension motion would result in the dismissal of this appeal without further notice. To

date, appellant has not filed a brief, filed an extension motion, or otherwise corresponded with

the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                     /David Schenck/
                                                     DAVID SCHENCK
                                                     JUSTICE

140292F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN RE: IN THE INTEREST OF S.H. AND                 On Appeal from the 330th Judicial District
G.H., CHILDREN                                     Court, Dallas County, Texas
                                                   Trial Court Cause No. DF-09-17707.
No. 05-14-00292-CV                                 Opinion delivered by Justice Schenck.
                                                   Justices Lang and Stoddart participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

       It is ORDERED that appellee Amanda Taylor recover her costs of this appeal from
appellant Nicholas R. Smith.


Judgment entered this 3rd day of February, 2015.




                                             –2–